 In the Matter Of FEDERAL SHIPBUILDING AND DRY DOCK COMPANYandINDUSTRIAL UNION OF MARINE & SHIPBUILDING WOn*vi s OF}.r,-ICA,LOCAL No. 16Case No. R-1573Shipbuilding Industry-Amendment to Decision and Direction of Election-Unit Appropriate for Collective Bargaining:controversy as to inclusion of watch-men and guards in plant-wide unit : neither of two interested unions seeking ex-elusion ; desires of employees to determine ; original decision that watchmen andguards should be included in production and maintenance unit amended to pro-vide for separate ballots: (a) among production and maintenance employees,including working leaders, excluding watchmen, guards, leading men, supervisoryand clerical employees; (b) among watchmen and guards; if majority of em-ployees voting in each classification designate same labor organization, classifi-cations will be combined to form single unit; (Smith,dissenting) no justificationfor departure from Board's original conclusion, supported by evidence, thatwatchmen and guards should be included in plant-wide unit; existence of earliermembers-only contracts excluding watchmen and guards not definitive of their.status--Elections Ordered,:to determine appropriate unit or units and representa-tives thereof.AMENDMENT TO DECISION AND DIRECTIONOF ELECTIONFebruary 8, 1940On January 11, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election' in theabove-entitled proceeding.The Direction of Election provided thatan election by secret ballot should be conducted under the directionand supervision of the Regional Director for the Second Region (NewYork City) among the production and maintenance employees ofFederal Shipbuilding and Dry Dock Company who were employedduring the pay-roll period last preceding the date of the Direction ofElection, including employees who did not work during such pay-rollperiod because they were ill or on vacation, leaders performing manualwork, watchmen, and guards, but excluding superintendents, assistantsuperintendents, foremen, assistant foremen, subforemen, leading men,leaders working exclusively as supervisors, and office and clerical em-ployees, and all employees who had since quit or been discharged for119 N. L.It.B. 313.20 N. L. R. B., No. 25.270 FEDERAL.SHIPBUILDING. ANDDRY DOCKCOMPANY271cause, to determine whether they desire to be represented by the Indus-trialUnion of Marine & Shipbuilding Workers of America, LocalNo. 16, affiliated with the Congress of Industrial Organizations, or byShipyard Employees Association, for the purposes of collective bar-gaining, or by neither.On January 20, 1940, Federal Shipbuilding and Dry Dock Companyfiled a "Petition for Reconsideration" of the Decision and Direction ofElection objecting to the inclusion of watchmen and guards in theunit therein found appropriate.On January 29, 1940, the Boardissued, and duly served on all the parties, a notice to show cause whythe Decision and Direction of Election should not be amended to pro-vide for a separate election for watchmen and guards and to providefurther that the watchmen and guards should be included in a unitwith the other employees, only if a majority of them selected the samebargaining agent as did a majority of the other employees.On Feb-ruary 3, 1940, the Company filed "Objections to the Proposed Amend-ment," in effect claiming that watchmen and guards were not entitledto representation by either of the two unions involved, and. requestingoral argument on the matter.No other objections or requests forpermission to argue the matter orally have been received.The recordcontains no substantial evidence to support the Company's contentionthat the watchmen and guards are not entitled to' representation byeither of the unions involved.We see no reason, moreover, why theelection in this matter should be further delayed, since the ballotingmay proceed in the manner which we shall- direct without materialprejudice to the interest of any party.Should the Company desire topresent further evidence to show that the employees in question are notentitled to representation by either of the two unions involved, thismay be done at a hearing subsequent to the balloting which, uponrequest by the Company, we shall direct to be held.The objectionsof the Company are hereby overruled and its request for oral argumentdenied.The Board hereby amends its Decision and Direction of Election inthe above-entitled proceeding in the following respects :(1)By striking therefrom all of the seventh paragraph of SectionV thereof and substituting therefor the following :"Watchmen and Guardshave been excluded by all of the previouscontracts between the Industrial Union, the S. E. A., and the Com-pany.Severalwitnesses testified that a great majority of theseemployees are members of the Industrial Union, desire to be rep-resented by it, and are linked to the other employees by a commoninterest which does not affect their loyalty to the Company.TheCompany considers these workers part of management since theirduties include the enforcement of rules of safety and conduct and 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe protection of the plant against fire and theft.The evidenceshows that watchmen and guards perform important policing func-tions, particularly in connection with the protection of United Statesnaval-vessels' which are under construction at the Kearny plant.Theevidence does not affirmatively show on the other hand that theirinclusion will cause watchmen and guards to relax their vigilancein the performance of their duties.The S. E. A. and the IndustrialUnion seek their inclusion, and in the past have sought to bargain forthem.Ordinarily where no labor organization contests their inclu-sion,we have included watchmen and guards in plant-wide bar-gaining units.'Under the circumstances of this case, however, andsince the watchmen and guards previously have been excluded frontthe bargaining units in the Industrial Union and S. E. A. contracts,we are unable to hold on the present record that watchmen andguards should be included in the appropriate unit.We feel, how-..ever, that.the _determin.ing factor in-,such situition"'should'be:,thedesire of the employees themselves.We shall therefore make nofinal determination of the appropriate unit at this time but shalldirect a separate election among watchmen and guards.Accordinglytwo ballots shall be prepared and balloting conducted as follows :(a)Among production and maintenance employees of the Com-pany, including leaders performing manual work but excludingsuperintendents, assistant superintendents, foremen, assistant foremen, subforemen, leading men, leaders working exclusively as super-visors,watchmen, guards, and office and clerical employees, todetermine whether they desire to be represented by the IndustrialUnion, by the S. E. A., or by neither ;(b)Among watchmen and guards employed -by the Company todetermine whether they desire to be represented .by_the. IndustrialUnion, by the S. E. A., or by neither.In the event that a majority of the employees voting in each ofthese classifications choose the same labor organization, the employeeswithin both classifications will be combined to constitute a singleunit for purposes of collective bargaining."(2) By striking therefrom all of the eleventh paragraph of SectionV thereof, and substituting therefor the following:"Since neither the I. A. Al. nor the I. B. E. W. showed that theyhad been authorized to represent a substantial number of employeesin their proposed units, we shall exclude them from the ballots."2Matter of Agwilines,Inc., doingbusinessunder the trade name of Clyde-Mallory LinesandBrotherhood of Railway and Steamship Clerks, Freight Handlers,Express and StationEmployees,12 N. L.R. B. 366:Matter of American-Hawaiian Steamship Company, a Cor-porationandGatemen,Watchmen<CMiscellaneousWaterfront WorkersUnix, Local38-121, International Longshoremen's Association,etc.,10 N.L. R. B. 1355.ial FEDERAL SHIPBUILDING AND DRY DOCK COMPANY273(3)By striking therefrom the designation,"VI. The determina-tion of representatives" and theparagraph immediately followingsuch designation.(4)By striking therefromthe secondparagraph of the sectionthereof heretoforedesignatedas Section VI, and substituting thereforthe following :"The Industrial Union requests that June 19,1939, the date offiling of the petition,be the date for determining eligibility of theemployees to participate in an election or elections.On that datethere were about 4,800 production and niaiutenance employees, butby the time of the hearing this number had increased to 5,800, andnew employees- were being hiredat the rate of about 100a week:Both the Company and the S. E.A. request that eligibility bedetermined by the pay roll next preceding the election.We see noreason in this case to depart from our usual practice, and shall directthat the employees eligible to vote shall be those employees who wereemployed by the Companyduring thepay-roll period immediatelypreceding the Direction of Election herein."(5)By striking therefrom the second numbered Conclusion of Law.(6)By striking therefrom the Direction of Election and substitut-ing therefor the following :DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National Labor'Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Federal Shipbuilding and Dry Dock Company, Kearny, NewJersey, separate elections by secret ballot shall be conducted as earlyas possible but not later than thirty (30) days from the date of thisAmended Direction of Election, under the directidif and supervisidiof the Regional Director of the Second Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations, among thoseemployees of Federal Shipbuilding and Dry Dock Company, Kearny,New Jersey, who fall within the two groups indicated below whowere employed by the Company during the pay-roll period lastpreceding January 11, 1940, including employees who did not workduring such pay-roll period because they were ill or on vacationand employees who were then or have since been temporarily laid 274DECISIONS -OF NATIONAL LABOR RELATIONS BOARDoff, but excluding those employees who have since quit or beendischarged for cause :(a)All production and maintenance employees of the Company,including leaders performing manual worki but excluding superin-tendents, assistant superintendents, foremen, assistant foremen, sub-foremen, leading men, leaders working exclusively as supervisors,watchmen, guards, and office and clerical employees, to determinewhether they desire to be represented for purposes of collective bar-gaining by the Industrial Union of Marine & Shipbuilding Workersof America, Local No. 16, affiliated with the Congress of IndustrialOrganizations, or by Shipyard Employees Association, or by neither :(b)All watclnnen and guards, excluding persons supervising thework of watchmen and guards, to determine whether they desire tobe represented for purposes of collective bargaining by the IndustrialUnion of Marine & Shipbuilding Workers of America, Local No. 16,a.ffiiliated with the Congress of Industrial Organizations, or by Ship-yard Employees Association, or by neither.MR. EDWIN S. SMITH, dissenting :I dissent from the Amendment to Decision and Direction of Elec-tion providing for a separate election among watchmen and guards.The reasoning in my dissents in theAllis-Chalmers 3and subsequentcases is applicable here. In my opinion there are no facts in the recordsufficient to'justify a departure from the Board's original conclusionin this case that watchmen and guards should be included in a singleunit with the production and maintenance employees.4Neither ofthe labor organizations involved seeks exclusion of the watchmen andguards from the unit.The existence of members only contracts excluding such employeesfrom a plant-wide unit should not be regarded as definitive of theirstatus.In other cases I have stated that notwithstanding the exist-ence of an exclusive representation contract the Board is not pre-cluded by anything in the Act from finding a different unit appro-priate, and that, when warranted by the circumstances, the Boardshould not refrain .front exercising its power. to find a different unit.5This reasoning seems even more strongly applicable where the pre-vious contracts with the respective labor organizations covered theirmembers ' only.3Matter of Allis-Chalmers Manufacturing CompanyandInternational Union,UnitedAutomobileWorkers of America,Local 248, 4 N. L. R. B. 159,et at.4While it Is true that the original Decision erroneously recited that watchmen andguards were not excluded from the 1937 and 1938 contracts of the Industrial Union, thisfact was not material to my concurrence in the original Decision.5See my concurring opinion inMatter of American Can Co.andEngineersLocal A" o.30.Firemenand OilersLocal-No. 56,et al.,13 N. L. R. B. i252. 1258. FEDERAL SHIPBUILDING AND DRY DOCK COMPANY275The facts here presented show that after an unsuccessful attemptto bargain for themselves, a great majority of watchmen and guardsjoined the Industrial Union which, unsuccessfully, sought to representthem.These facts evince an evolutionary development in the processof collective bargaining, on behalf of employees of the Company,which ought not be impeded by decision of the Board.66 See my dissenting opinion inMatter of Briggs Manufacturing Company and BriggsIndianaCorporationandInternationalUnion, United Automobile Workers of America,affiliatedwiththe C. 1. 0., etc.,13 N. L. R. B. 1326, 1334.